DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on September 7th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7th, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (U.S. Patent 4,750,492).
	Jacobs discloses a device comprising a first button (24’), a locking member (20), a second button (A), and a suture (S) disposed between the first and second buttons. . 

    PNG
    media_image1.png
    291
    275
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. Patent 4,750,492) in view of Holmes (U.S. Publication 2008/0208252).
	Jacobs discloses the invention as claimed except for the buttons being made from titanium, PEEK, or poly-L-lactic acid. Holmes teaches a device comprising a first button, a second button, and a suture (see Figure 1), wherein the buttons are made from titanium, PEEK, or poly-L-lactic acid (see pages 1 and 2 paragraph 19). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jacobs wherein the buttons are made from titanium, PEEK, or poly-L-lactic acid in view of Holmes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. Patent 4,750,492) in view of Bonutti (U.S. Patent 5,921,986).
Jacobs discloses the invention as discussed above further comprising a passing device (needle 11 is being interpreted as a passing device). Jacobs fails to disclose the device further comprising a drill bit and a drill guide. Bonutti teaches a device comprising a first button, a second button, and a suture (see Figure 2), wherein the . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. Patent 4,750,492) in view of Bonutti (U.S. Patent 5,921,986) further in view of Donate (U.S. Publication 25013/0030480).
The device of Jacobs as modified by Bonutti discloses the invention as claimed except for the device further comprising a bone plate and a bone screw. Donate teaches a device comprising a first button (24), a second button (22), and a suture (40), wherein the device further comprises a bone plate (90) having at least one aperture configured to receive the first button (see Figure 7) and a bone screw (92) received in a second aperture of the bone plate (see Figure 7) in order to secure two bones relative to each other (page 2 paragraph 30 and Figure 7). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jacobs as modified by Bonutti further comprising a bone plate and a bone screw, wherein the bone plate includes an aperture for receiving a first button and a second aperture for receiving the bone screw in view of Donate in order to secure two bone relative to each other. 
 Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775